Opinion by
Mollison, J.
When the case was called for trial, it appeared that plaintiff’s claim was limited to the bottom sediment and water contained in the importation in excess of 1 percent. From the documents received in evidence, it appeared that the percentage of bottom sediment and water contained in the importation was 1.6 percent. Upon the record as made, the claim was sustained as to the 0.6 percent of bottom sediment and water contained in the shipment in excess of that usually found in such merchandise upon importation.